UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7872


RONALD BENTON, JR.,

                Petitioner - Appellant,

          v.

DEPARTMENT OF CORRECTION,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01034-CMH-IDD)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Benton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald       Benton,    Jr.,       seeks    to    appeal       the    district

court’s    order      denying      relief    on    his    28    U.S.C.      § 2254      (2012)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate       of    appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent      “a       substantial    showing          of    the    denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,        537 U.S. 322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Benton has not made the requisite showing.                            Accordingly, we

deny his motion for a certificate of appealability, deny leave

to    proceed    in      forma    pauperis,       and    dismiss      the    appeal.         We

dispense      with       oral     argument    because          the    facts    and       legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3